ORDER

PER CURIAM.
Derek Q. James (“James”) appeals from the trial court’s judgment entered in the Circuit Court of St. Louis County upon his conviction by a jury of one count of burglary in the second degree, in violation of Section 569.170, RSMo 2000, for which he was sentenced to a seventeen-year term of imprisonment, and one count of stealing, in violation of Section 570.040, RSMo Cum. Supp.2000, for which he was sentenced to a concurrent one-year term of imprisonment.
James argues on appeal that the trial court: (1) abused its discretion in denying his request to proceed pro se at trial because he was deprived of his right to counsel and to conduct his own defense; and (2) erred in overruling his motion to suppress the out-of-court and in-court identifications, and in admitting these identifications over his objection at trial because they were the result of an unnecessarily suggestive police procedure, and therefore, a violation of his due process rights.
We have reviewed the briefs of the parties and the record on appeal and no errors of law appear. The judgment of the trial court is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. The *527judgment is affirmed pursuant to Rule 30.25(b).